[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that his trial attorney, John T. Walkley, was ineffective in assisting him in that he (a) requested an incorrect jury charge on prior inconsistent statements of witnesses; (b) failed to investigate concerning firefighters who might be located across the street from the incident what knowledge they had; (c) failed to interview and call Che Carter and Gary Sessions as witnesses; and (d) failed to timely file for Sentence Review.
At the hearing of this petition, the petitioner withdrew all claims of the petition with the exception of the claim for Sentence Review, the respondent stating he had no objection. The court canvassed the petitioner as to the withdrawal and determined that it was knowingly, intelligently and voluntarily given and that the court accepted it with prejudice.
The petitioner then produced for the court's attention:
    (1) An affidavit by his criminal trial attorney, John T. Walkley, that the petitioner had filed with him a signed application for Review of Sentence and that he failed to file it within the time provided by the Practice Book and because of that late filing it was dismissed by the Sentence Review Division.
CT Page 13859
    (2) That the petitioner was a juvenile at the time of his arrest and but seventeen years of age at the time of his sentencing and had no previous adult convictions.
Because the petitioner was denied his right to Sentence Review by the failure of his Counsel to file timely his application and because of his age and the length of his sentence, this court finds that because of the ineffective assistance of his counsel, it is reasonably probable that the result of the proceeding would have been different. Copas v.Commissioner, 234 Conn. 139 (1995); Strickland vv. Washington,466 U.S. 668, 694.
The court therefore grants his requested relief for Sentence Review.
Thomas M. Corrigan Judge Trial Referee